Title: To Thomas Jefferson from Dr. John Vaughan, 10 January 1801
From: Vaughan, Dr. John
To: Jefferson, Thomas



Dr. Sir
Wilmington Jany. 10th 1801

The friendly manner in which you received my late communication induces me to resume the privilege of addressing you, to mention a  few incidents respecting the unfortunate dilemma in which we are placed.
Mr. Bayard, our representative, has lately written to a friend here, that “the Federalists in Congress talk of supporting Mr. Burr, & that it is in his power to give the casting vote”: & surely our political destiny is suspended by a slender thread, while dependant on the integrity of Mr. Bayard. But, notwithstanding he has frequently canted on the importance of his vote, I am authorised to say—that he will take advantage of existing circumstances, to retrieve his reputation. The manner in which he has acted, since the result of the election was known, is truly characteristic of the time serving partizan. I lately heard him declare in a large company, that he should not hesitate a moment in voting for the voice of the people; & on several occasions he has appeared ambitious to toast a name that he, his friend Stockton & others rejected in public company, on the 4th. July 1799. These circumstances, together with many others literally coincident, confirm me in the belief, that he is determined to turn with the current of public sentiment: and if he does act right, for once, we shall give him credit for the deed without scrutinizing the motives of action.
The state of Delaware, tho the least, will doubtless be the last to join in the political reformation, which is pervading our country. Church & State are here connected by the rigid ties of interest & superstition; but our short-sighted demagogues have fallen into the general error, of Governing too much. The people are beginning to feel—feeling will excite inquiry, & the latter must necessarily lead to a discovery of their political depravity. We are making arrangements for an honorable effort in the ensuing election for Governor.
If you, my dear sir, were informed of the interest I feel, in the existing state of things, you would readily pardon this assumption of privilege. I have passed thro the whole catalogue of Federal persecutions, attempted persecutions under the, ignoble, Sedition law not excepted, & have the satisfaction of recounting them in the fortunate incidints of my life. They are honors, purchased rather dearly, but they will serve to sweeten future days, & become useful lessons of instruction to a rising family:—they, at least, authorize me to say
that, I have the honor to be, with sincere respect, your obedt. humble Servt.

John Vaughan

